Exhibit 10.2

REVOLVING CREDIT PROMISSORY NOTE

$10,000,000.00

March 6, 2006

FOR VALUE RECEIVED, Home Solutions of America, Inc., a Delaware corporation
(whether one or more, "Borrower"), having an address at 1500 Dragon Street,
Suite B, Dallas, Texas 75207, hereby promises to pay to the order of TEXAS
CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association (together
with its successors and assigns and any subsequent holders of this Promissory
Note, the "Lender"), as hereinafter provided, the principal sum of TEN MILLION
AND NO/100 DOLLARS ($10,000,000.00) or so much thereof as may be advanced by
Lender from time to time hereunder to or for the benefit or account of Borrower,
together with interest thereon at the Note Rate (as hereinafter defined), and
otherwise in strict accordance with the terms and provisions hereof.

ARTICLE I
DEFINITIONS

Section 1.1              Definitions.  As used in this Revolving Credit
Promissory Note, the following terms shall have the following meanings:

Applicable Margin:  0.25 percentage points.

Applicable Rate:  The Base Rate minus the Applicable Margin.

Base Rate:  For any day, a rate of interest equal to the higher of (i) the Prime
Rate for such day or (ii) the sum of the Federal Funds Rate for such day plus
one half of one percent (1/2 of 1%).

Borrower:  As identified in the introductory paragraph of this Note.

Business Day: A weekday, Monday through Friday, except a legal holiday or a day
on which banking institutions in Dallas, Texas are authorized or required by law
to be closed. Unless otherwise provided, the term "days" when used herein shall
mean calendar days.

Change:  (i) any change after the date of this Note in the risk‑based capital
guidelines applicable to Lender or (ii) any adoption of or change in any other
law, governmental or quasi‑governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Note that affects capital adequacy or the amount of capital
required or expected to be maintained by Lender or any entity controlling
Lender.

Charges:  All fees, charges and/or any other things of value, if any, contracted
for, charged, taken, received or reserved by Lender in connection with the
transactions relating to this Note and the other Loan Documents, which are
treated as interest under applicable law.

Debtor Relief Laws:  Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts, or
similar laws affecting the rights of creditors.

PROMISSORY NOTE ‑ Page 1

--------------------------------------------------------------------------------




 

Default Interest Rate: A rate per annum equal to the Note Rate plus five percent
(5%), but in no event in excess of the Maximum Lawful Rate.

Event of Default: Any event or occurrence described under Section 3.1 hereof.

Federal Funds Rate:  For any day an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or
if such rate is not so published for any day that is a Business Day, the average
of the quotations at approximately 10:00 a.m. (Dallas, Texas time) on such day
on such transactions received by Lender from three Federal funds brokers of
recognized standing selected by Lender in its sole discretion.

Lender: As identified in the introductory paragraph of this Note.

Loan Agreement:  The Loan Agreement of even date herewith executed by Lender and
Borrower, as such Loan Agreement may be amended, modified, restated, renewed,
replaced, extended, waived, supplemented, replaced, consolidated, substituted,
or otherwise changed from time to time in accordance with its respective terms.

Maturity Date:  September 1, 2007.

Maximum Lawful Rate:  The maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that such law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law),
taking into account all Charges made in connection with the transaction
evidenced by this Note and the other Loan Documents.

Note:  This Revolving Credit Promissory Note.

Note Rate:  The rate equal to the lesser of (a) the Maximum Lawful Rate or
(b) the Applicable Rate.

Payment Date:  The first day of each and every calendar month during the term of
this Note.

Prime Rate:  The rate of interest announced from time to time by Lender as its 
"base" or "prime" rate of interest, which Borrower hereby acknowledges and
agrees may not be the lowest interest rate charged by Lender and is set by
Lender in its sole discretion, changing when and as said prime rate changes.

PROMISSORY NOTE ‑ Page 2

--------------------------------------------------------------------------------




Related Indebtedness:  Any and all indebtedness paid or payable by Borrower to
Lender pursuant to the Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, except such indebtedness which has
been paid or is payable by Borrower to Lender under this Note.

Any capitalized term used in this Note and not otherwise defined herein shall
have the meaning ascribed to each such term in the Loan Agreement.  All terms
used herein, whether or not defined in Section 1.1 hereof, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.

ARTICLE II
PAYMENT TERMS

Section 2.1              Payment of Principal and Interest; Revolving Nature. 
All accrued but unpaid interest in the principal balance of this Note
outstanding from time to time shall be payable on each Payment Date.  The then
outstanding principal balance of this Note and all accrued but unpaid interest
thereon shall be due and payable on the Maturity Date.  Borrower may from time
to time during the terms of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of the Loan Documents; provided however, that
the total outstanding borrowings under this Note shall not at any time exceed
the principal amount stated above.  The unpaid principal balance of this Note at
any time shall be the total amount advanced hereunder by Lender less the amount
of principal payments made hereon by or for Borrower, which balance may be
endorsed hereon from time to time by Lender or otherwise noted in Lender's
records, which notations shall be, absent manifest error, conclusive evidence of
the amounts owing hereunder from time to time.

Section 2.2              Application.  Except as expressly provided herein to
the contrary, all payments on this Note shall be applied in the following order
of priority: (i) the payment or reimbursement of any expenses, costs or
obligations (other than the outstanding principal balance hereof and interest
hereon) for which either Borrower shall be obligated or Lender shall be entitled
pursuant to the provisions of this Note or the other Loan Documents, (ii) the
payment of accrued but unpaid interest hereon, and (iii) the payment of all or
any portion of the principal balance hereof then outstanding hereunder, in the
direct order of maturity. If an Event of Default exists under this Note or under
any of the other Loan Documents, then Lender may, at the sole option of Lender,
apply any such payments, at any time and from time to time, to any of the items
specified in clauses (i), (ii) or (iii) above without regard to the order of
priority otherwise specified in this Section 2.2 and any application to the
outstanding principal balance hereof may be made in either direct or inverse
order of maturity.

Section 2.3              Payments.  All payments under this Note made to Lender
shall be made in immediately available funds at 5910 Central Expressway, Dallas,
Texas 75206 (or at such other place as Lender, in Lender's sole discretion, may
have established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private.  Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 11:00 a.m. Dallas,
Texas time at said place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Lender on a
day other than a Business Day or after 11:00 a.m. Dallas, Texas time on a
Business Day shall not be credited until the next succeeding Business Day.  If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.  Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.

PROMISSORY NOTE ‑ Page 3

--------------------------------------------------------------------------------




 

Section 2.4              Computation Period.  Interest on the indebtedness
evidenced by this Note shall be computed on the basis of a three hundred sixty
(360) day year and shall accrue on the actual number of days elapsed for any
whole or partial month in which interest is being calculated.  In computing the
number of days during which interest accrues, the day on which funds are
initially advanced shall be included regardless of the time of day such advance
is made, and the day on which funds are repaid shall be included unless
repayment is credited prior to the close of business on the Business Day
received as provided in Section 2.3 hereof.

Section 2.5              Prepayment.  Borrower shall prepay this Note as and
when required under the Loan Agreement without penalty or premium.

Section 2.6              Unconditional Payment.  Borrower is and shall be
obligated to pay all principal, interest and any and all other amounts which
become payable under this Note or under any of the other Loan Documents
absolutely and unconditionally and without any abatement, postponement,
diminution or deduction whatsoever and without any reduction for counterclaim or
setoff whatsoever.  If at any time any payment received by Lender hereunder
shall be deemed by a court of competent jurisdiction to have been a voidable
preference or fraudulent conveyance under any Debtor Relief Law, then the
obligation to make such payment shall survive any cancellation or satisfaction
of this Note or return thereof to Borrower and shall not be discharged or
satisfied with any prior payment thereof or cancellation of this Note, but shall
remain a valid and binding obligation enforceable in accordance with the terms
and provisions hereof, and such payment shall be immediately due and payable
upon demand.

Section 2.7              Partial or Incomplete Payments.  Remittances in payment
of any part of this Note other than in the required amount in immediately
available funds at the place where this Note is payable shall not, regardless of
any receipt or credit issued therefor, constitute payment until the required
amount is actually received by Lender in full in accordance herewith and shall
be made and accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks.  Acceptance by Lender of any payment in an amount less than the full
amount then due shall be deemed an acceptance on account only, and the failure
to pay the entire amount then due shall be and continue to be an Event of
Default in the payment of this Note.

 

PROMISSORY NOTE ‑ Page 4

--------------------------------------------------------------------------------




Section 2.8              Default Interest Rate, etc.  While any Event of Default
continues under this Note or under any of the other Loan Documents, regardless
of whether or not there has been an acceleration of the indebtedness evidenced
by this Note, and at all times after the maturity of the indebtedness evidenced
by this Note (whether by acceleration or otherwise), and in addition to all
other rights and remedies of Lender hereunder, interest shall accrue on the
outstanding principal balance hereof at the Default Interest Rate, and such
accrued interest shall be immediately due and payable.  Borrower acknowledges
that it would be extremely difficult or impracticable to determine Lender's
actual damages resulting from any late payment or Event of Default, and such
late charges and accrued interest are reasonable estimates of those damages and
do not constitute a penalty.  If Lender determines that the amount of capital
required or expected to be maintained by Lender or any entity controlling
Lender, is increased as a result of a Change, then, within fifteen (15) days of
demand by Lender, Borrower shall pay to Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital that Lender determines is attributable to this Note or the
principal amount outstanding hereunder (after taking into account Lender's
policies as to capital adequacy).

ARTICLE III
EVENT OF DEFAULT AND REMEDIES

Section 3.1              Event of Default.  The occurrence or happening, at any
time and from time to time, of any one or more of the following shall
immediately constitute an "Event of Default" under this Note:

(a)                Subject to the limited grace period provided in Section
10.1(a) of the Loan Agreement, Borrower shall fail, refuse or neglect to pay and
satisfy, in full and in the applicable method and manner required, any required
payment of principal or interest or any other portion of the indebtedness
evidenced by this Note as and when the same shall become due and payable,
whether at the stipulated due date thereof, at a date fixed for payment, or at
maturity, by acceleration or otherwise; or

(b)               The occurrence of any other default, breach or event of
default as defined in or under this Note, the Loan Agreement or any other Loan
Document that remains uncured under and pursuant to the provisions of this Note,
the Loan Agreement or any other Loan Document.

Section 3.2              Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the immediate right, at
the sole discretion of Lender and without notice, demand, presentment, notice of
nonpayment or nonperformance, protest, notice of protest, notice of intent to
accelerate, notice of acceleration, or any other notice or any other action (ALL
OF WHICH BORROWER HEREBY EXPRESSLY WAIVES AND RELINQUISHES) (i) to declare the
entire unpaid balance of the indebtedness evidenced by this Note (including,
without limitation, the outstanding principal balance hereof, including all sums
advanced or accrued hereunder or under any other Loan Document, and all accrued
but unpaid interest thereon) at once immediately due and payable (and upon such
declaration, the same shall be at once immediately due and payable) and may be
collected forthwith, whether or not there has been a prior demand for payment
and regardless of the stipulated date of maturity, (ii) to foreclose any liens
and security interests securing payment hereof or thereof (including, without
limitation, any liens and security interests), and (iii) to exercise any of
Lender's other rights, powers, recourses and remedies under this Note, under any
other Loan Document, or at law or in equity, and the same (w) shall be
cumulative and concurrent, (x) may be pursued separately, singly, successively,
or concurrently against Borrower or others obligated for the repayment of this
Note or any part hereof, or against any one or more of them, at the sole
discretion of Lender, (y) may be exercised as often as occasion therefor shall
arise, it being agreed by Borrower that the exercise, discontinuance of the
exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and (z) are intended to be, and shall be, nonexclusive.  All rights
and remedies of Lender hereunder and under the other Loan Documents shall extend
to any period after the initiation of foreclosure proceedings, judicial or
otherwise.  Without limiting the provisions of Section 4.18 hereof, if this
Note, or any part hereof, is collected by or through an attorney‑at‑law,
Borrower agrees to pay all reasonable costs and expenses of collection,
including, but not limited to, Lender's reasonable attorneys' fees, whether or
not any legal action shall be instituted to enforce this Note.  This Note is
also subject to acceleration as provided in the Loan Agreement.

PROMISSORY NOTE ‑ Page 5

--------------------------------------------------------------------------------




 

ARTICLE IV
GENERAL PROVISIONS

Section 4.1              No Waiver; Amendment.  No failure to accelerate the
indebtedness evidenced by this Note by reason of an Event of Default hereunder,
acceptance of a partial or past due payment, or indulgences granted from time to
time shall be construed (i) as a novation of this Note or as a reinstatement of
the indebtedness evidenced by this Note or as a waiver of such right of
acceleration or of the right of Lender thereafter to insist upon strict
compliance with the terms of this Note, or (ii) to prevent the exercise of such
right of acceleration or any other right granted under this Note, under any of
the other Loan Documents or by any applicable laws.  Borrower hereby expressly
waives and relinquishes the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.  The failure to exercise any
remedy available to Lender shall not be deemed to be a waiver of any rights or
remedies of Lender under this Note or under any of the other Loan Documents, or
at law or in equity.  No extension of the time for the payment of this Note or
any installment due hereunder, made by agreement with any person now or
hereafter liable for the payment of this Note, shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part, unless Lender specifically, unequivocally
and expressly agrees otherwise in writing.  This Note may not be changed orally,
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change, or modification is sought.

Section 4.2              Waivers.  EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN
DOCUMENTS TO THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF
SEVERALLY WAIVE AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION. 
BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH,
TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY
MORATORIUM, REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION,
REDEMPTION, APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY
THE CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE
THEREOF, BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL,
AGAINST THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE
OR BY THE OTHER LOAN DOCUMENTS.

PROMISSORY NOTE ‑ Page 6

--------------------------------------------------------------------------------




 

Section 4.3              Interest Provisions.

(a)                Savings Clause.  It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the indebtedness evidenced by this Note and the Related Indebtedness (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law).  If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to this Note, any of the other Loan Documents or any other
communication or writing by or between Borrower and Lender related to the
transaction or transactions that are the subject matter of the Loan Documents,
(ii) contracted for, charged, taken, reserved or received by reason of Lender's
exercise of the option to accelerate the maturity of this Note and/or the
Related Indebtedness, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of this Note and/or
the Related Indebtedness, then it is Borrower's and Lender's express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
this Note and/or the Related Indebtedness (or, if this Note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of this Note and the other Loan Documents shall immediately
be deemed reformed and the amounts thereafter collectible hereunder and
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder and thereunder; provided, however,
if this Note has been paid in full before the end of the stated term of this
Note, then Borrower and Lender agree that Lender shall, with reasonable
promptness after Lender discovers or is advised by Borrower that interest was
received in an amount in excess of the Maximum Lawful Rate, either refund such
excess interest to Borrower and/or credit such excess interest against this Note
and/or any Related Indebtedness then owing by Borrower to Lender. Borrower
hereby agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against this Note and/or the Related Indebtedness
then owing by Borrower to Lender.  All sums contracted for, charged, taken,
reserved or received by Lender for the use, forbearance or detention of any debt
evidenced by this Note and/or the Related Indebtedness shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of this Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of this Note and/or the Related
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to this Note and/or the Related Indebtedness for so long as debt
is outstanding.  In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to this Note and/or any of the Related
Indebtedness.  Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

PROMISSORY NOTE ‑ Page 7

--------------------------------------------------------------------------------




(b)               Ceiling Election.  To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Note and/or any other portion of the Indebtedness, Lender will
utilize the weekly ceiling from time to time in effect as provided in such
Chapter 303, as amended.  To the extent United States federal law permits Lender
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law, Lender will rely on United States federal law instead of
such Chapter 303 for the purpose of determining the Maximum Lawful Rate. 
Additionally, to the extent permitted by applicable law now or hereafter in
effect, Lender may, at its option and from time to time, utilize any other
method of establishing the Maximum Lawful Rate under such Chapter 303 or under
other applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.

Section 4.4              Use of Funds.  Borrower hereby warrants, represents and
covenants that (i) the loan evidenced by this Note is made to Borrower solely
for the purpose of acquiring or carrying on a business or commercial enterprise,
(ii) all proceeds of this Note shall be used only for business and commercial
purposes, and (iii) no funds disbursed hereunder shall be used for personal,
family, agricultural or household purposes.

Section 4.5              Further Assurances and Corrections.  From time to time,
at the reasonable request of Lender, Borrower will (i) promptly correct any
defect, error or omission which may be discovered in the contents of this Note
or in any other Loan Document or in the execution or acknowledgment thereof;
(ii) execute, acknowledge, deliver, record and/or file (or cause to be executed,
acknowledged, delivered, recorded and/or filed) such further documents and
instruments (including, without limitation, further deeds of trust, security
agreements, financing statements, continuation statements and assignments of
rents) and perform such further acts and provide such further assurances as may
be necessary, desirable, or proper, in Lender's reasonable opinion, (A) to carry
out more effectively the purposes of this Note and the Loan Documents and the
transactions contemplated hereunder and thereunder, (B) to confirm the rights
created under this Note and the other Loan Documents, (C) to protect and further
the validity, priority and enforceability of this Note and the other Loan
Documents and the liens and security interests created thereby, and (D) to
subject to the Loan Documents any property of Borrower intended by the terms of
any one or more of the Loan Documents to be encumbered by the Loan Documents;
and (iii) pay all costs in connection with any of the foregoing.

 

PROMISSORY NOTE ‑ Page 8

--------------------------------------------------------------------------------




Section 4.6              Waiver of Jury Trial. BORROWER, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY,
UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
NOTE OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

Section 4.7              Governing Law; Submission to Jurisdiction.  This Note
is executed and delivered as an incident to a lending transaction negotiated and
consummated in Dallas County, Texas, and shall be governed by and construed in
accordance with the laws of the State of Texas.  Borrower, for itself and its
successors and assigns, hereby irrevocably (i) submits to the nonexclusive
jurisdiction of the state and federal courts in Texas, (ii) waives, to the
fullest extent permitted by law, any objection that it may now or in the future
have to the laying of venue of any litigation arising out of or in connection
with this Note or any Loan Document brought in the District Court of Dallas
County, Texas, or in the United States District Court for the Northern District
of Texas, (iii) waives any objection it may now or hereafter have as to the
venue of any such action or proceeding brought in such court or that such court
is an inconvenient forum, and (iv) agrees that any legal proceeding against any
party to any of the Loan Documents arising out of or in connection with any of
the Loan Documents may be brought in one of the foregoing courts. Borrower
hereby agrees that service of process upon Borrower may be made by certified or
registered mail, return receipt requested, at its address specified herein. 
Nothing herein shall affect the right of Lender to serve process in any other
manner permitted by law or shall limit the right of Lender to bring any action
or proceeding against Borrower or with respect to any of Borrower's property in
courts in other jurisdictions.  The scope of each of the foregoing waivers is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims.  Borrower acknowledges that these waivers
are a material inducement to Lender's agreement to enter into the agreements and
obligations evidenced by the Loan Documents, that Lender has already relied on
these waivers and will continue to rely on each of these waivers in related
future dealings.  The waivers in this Section 4.7 are irrevocable, meaning that
they may not be modified either orally or in writing, and these waivers apply to
any future renewals, extensions, amendments, modifications, or replacements in
respect of any and all of the applicable Loan Documents.  In connection with any
litigation, this Note may be filed as a written consent to a trial by the court.

Section 4.8              Counting of Days.  If any time period referenced
hereunder ends on a day other than a Business Day, such time period shall be
deemed to end on the next succeeding Business Day.

Section 4.9              Relationship of the Parties.  Notwithstanding any prior
business or personal relationship between Borrower and Lender, or any officer,
director or employee of Lender, that may exist or have existed, the relationship
between Borrower and Lender is solely that of debtor and creditor, Lender has no
fiduciary or other special relationship with Borrower, Borrower and Lender are
not partners or joint venturers, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.

PROMISSORY NOTE ‑ Page 9

--------------------------------------------------------------------------------




 

Section 4.10          Successors and Assigns.  The terms and provisions hereof
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal representatives, successors,
successors‑in‑title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them.  The terms "Borrower" and "Lender" as used hereunder shall be deemed
to include their respective heirs, executors, legal representatives, successors,
successors‑in‑title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them.

Section 4.11          Joint and Several Liability.  If Borrower consists of more
than one person or entity, each shall be jointly and severally liable to perform
the obligations of Borrower under this Note.

Section 4.12          Time is of the Essence.  Time is of the essence with
respect to all provisions of this Note and the other Loan Documents.

Section 4.13          Headings.  The Article, Section, and Subsection
entitlements hereof are inserted for convenience of reference only and shall in
no way alter, modify, define, limit, amplify or be used in construing the text,
scope or intent of such Articles, Sections, or Subsections or any provisions
hereof.

Section 4.14          Controlling Agreement.  In the event of any conflict
between the provisions of this Note and the Loan Agreement, it is the intent of
the parties hereto that the provisions of the Loan Agreement  shall control.  In
the event of any conflict between the provisions of this Note and any of the
other Loan Documents (other than the Loan Agreement), it is the intent of the
parties hereto that the provisions of this Note shall control.  The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of this Note and the other Loan
Documents and that this Note and the other Loan Documents shall not be subject
to the principle of construing their meaning against the party which drafted
same.

Section 4.15          Notices.  All notices or other communications required or
permitted to be given pursuant to this Note shall be in writing and shall be
considered as properly given if (i) mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested, (ii) by
delivering same in person to the intended addressee, (iii) by delivery to a
reputable independent third party commercial delivery service for same day or
next day delivery and providing for evidence of receipt at the office of the
intended addressee, or (iv) by prepaid telegram, telex, telecopier or
telefacsimile transmission to the addressee.  Notice so mailed shall be
effective upon its deposit with the United States Postal Service or any
successor thereto; notice sent by such a commercial delivery service shall be
effective upon delivery to such commercial delivery service; notice given by
personal delivery shall be effective only if and when received by the addressee;
and notice given by other means shall be effective only if and when received at
the office or designated place or machine of the intended addressee.  For
purposes of notice, the address of the Borrower shall be as set forth herein and
the address of the Lender shall be the address for notices provided for in the
Loan Agreement; provided, however, that either party shall have the right to
change its address for notice hereunder to any other location within the
continental United States by the giving of thirty (30) days' prior notice to the
other party in the manner set forth herein.

PROMISSORY NOTE ‑ Page 10

--------------------------------------------------------------------------------




 

Section 4.16          Severability.  If any provision of this Note or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, then neither the remainder of this Note
nor the application of such provision to other persons or circumstances nor the
other instruments referred to herein shall be affected thereby, but rather shall
be enforced to the greatest extent permitted by applicable law.

Section 4.17          Right of Setoff.  In addition to all liens upon and rights
of setoff against the money, securities, or other property of Borrower given to
Lender that may exist under applicable law, if any Event of Default shall occur
and be continuing, Lender shall have and Borrower hereby grants to Lender a lien
upon and a right of setoff against all money, securities, and other property of
Borrower, now or hereafter in possession of or on deposit with Lender, whether
held in a general or special account or deposit, for safe-keeping or otherwise,
and every such lien and right of setoff may be exercised without demand upon or
notice to Borrower.  No lien or right of setoff shall be deemed to have been
waived by any act or conduct on the part of Lender, or by any neglect to
exercise such right of setoff or to enforce such lien, or by any delay in so
doing, and every right of setoff and lien shall continue in full force and
effect until such right of setoff or lien is specifically waived or released by
an instrument in writing executed by Lender.

Section 4.18          Costs of Collection.  If any holder of this Note retains
an attorney‑at‑law in connection with any Event of Default or at maturity or to
collect, enforce, or defend this Note or any part hereof, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all costs and expenses of collection or incurred by such holder or in
any such suit or proceeding, including, but not limited to, reasonable
attorneys' fees.

Section 4.19          Gender.  All personal pronouns used herein, whether used
in the masculine, feminine or neuter gender, shall include all other genders;
the singular shall include the plural and vice versa.

Section 4.20          Statement of Unpaid Balance.  At any time and from time to
time, Borrower will furnish promptly, upon the request of Lender, a written
statement or affidavit, in form reasonably satisfactory to Lender, stating the
unpaid balance of the indebtedness evidenced by this Note and the Related
Indebtedness and that there are no offsets or defenses against full payment of
the indebtedness evidenced by this Note and the Related Indebtedness and the
terms hereof, or if there are any such offsets or defenses, specifying them.

PROMISSORY NOTE ‑ Page 11

--------------------------------------------------------------------------------




Section 4.21          Entire Agreement.  THIS NOTE AND THE OTHER LOAN DOCUMENTS
CONTAIN THE FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR
ORAL, RELATIVE HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
SUPERSEDED AND TERMINATED HEREBY, AND THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

 

[Remainder of This Page Intentionally Left Blank.]

 

 

 

 

PROMISSORY NOTE ‑ Page 12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

BORROWER:

HOME SOLUTIONS OF AMERICA, INC.,
a Delaware corporation


By:                                                                              
            Jeff Mattich
            Chief Financial Officer

 

 

 

 

 

 

 

 

PROMISSORY NOTE ‑ Page 13